By the Court,
Geo. G. Barnard, J.
I think the findings and report of the referee were correct. The plaintiffs obtained an injunction against the railroad company and others, to prevent them from selling, or attempting to sell, certain stock. That injunction was afterwards dissolved. The matter was then referred to a referee to ascertain what, if any, damages they had sustained in consequence of its issuance. He held there were none. In looking over the testimony, I am satisfied he was right. It was the duty of the defendants to show what damages they had. sustained. They failed to do so, and consequently the referee rendered a proper judgment.
The order disallowing exceptions to the referee’s report should be affirmed, with costs.
Clerke, Cardozo and Geo. G. Barnard, Justices.]